Case 1:20-cv-05076-KAM-LB Document 7 Filed 07/29/20 Page 1 of 5 PageID #: 76




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                :
MARIA A. SHOROK,                                :
                                                :       Civil Action No. 20-429 (FLW) (ZNQ)
                        Plaintiff,              :
                                                :                       ORDER
        v.                                      :
                                                :
JOANNA ABOUELELA, WAEL                          :
NOUR, and NERVIN BEKHIT,                        :
                                                :
                        Defendants.             :
                                                :

        THIS MATTER comes before the Court on a motion to dismiss for lack of personal

jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(2) filed by Gary M. Didieo, Esq.,

counsel for Defendants Joanna Abouelela (“Abouelela”) and Wael Nour (“Nour”) (collectively

“Defendants”); it appearing that pro se Plaintiff Maria A. Shorok (“Plaintiff”) opposes the motion;

it appearing that Abouelela was Plaintiff’s landlord for a residential property in Staten Island, New

York; it appearing that Plaintiff alleges that Abouelela made defamatory comments about Plaintiff

on Facebook and that Nour, Abouelela’s husband, allegedly helped Plaintiff’s ex-husband obtain

custody over her children and made false statements about Plaintiff to her family members in

Egypt; it appearing that Plaintiff’s basis for jurisdiction is diversity of citizenship as Plaintiff is a

citizen of New Jersey and Defendants are citizens of New York, and Plaintiff claims damages in

the amount of $1 million; it appearing that Defendants argue that the Complaint should be

dismissed because the Court lacks personal jurisdiction over them as they are residents of New

York and the conduct underlying Plaintiff’s claims occurred in New York; it appearing that,

alternatively, Defendants seek dismissal of Plaintiff’s claims because she has failed to sufficiently

allege that the amount in controversy exceeds $75,000, as required for diversity jurisdiction, see
Case 1:20-cv-05076-KAM-LB Document 7 Filed 07/29/20 Page 2 of 5 PageID #: 77




28 U.S.C. § 1332(a); the Court having reviewed the submissions of the parties, makes the

following findings:

    1. As a threshold issue, the Court must determine on what basis to address Defendants’

       motion, which challenges Plaintiff’s basis for both personal and subject-matter

       jurisdiction.1 “Under appropriate circumstances, a district court may dismiss a case due to

       lack of personal jurisdiction without first deciding the issue of subject matter jurisdiction.”

       Machulsky v. Hall, 210 F. Supp. 2d 531, 536 (D.N.J. 2002) (quoting Lehigh Coal &

       Navigation Co. v. Geko-Mayo, GmbH, 56 F. Supp. 2d 559, 562 (E.D. Pa. 1999)). Here,

       because the issue of personal jurisdiction is straightforward, the Court decides this motion

       solely on that basis.

    2. To withstand a motion to dismiss for lack of personal jurisdiction, a plaintiff bears the

       burden of establishing the court’s personal jurisdiction over the moving defendants by a

       preponderance of the evidence. D’Jamoos ex rel. Estate of Weingeroff v. Pilatus Aircraft

       Ltd., 566 F.3d 94, 102 (3d Cir. 2009); see Cerciello v. Canale, 563 F. App’x 924, 925 n.1

       (3d Cir, 2014). “However, when the court does not hold an evidentiary hearing on the

       motion to dismiss, the plaintiff need only establish a prima facie case of personal

       jurisdiction and the plaintiff is entitled to have its allegations taken as true and all factual

       disputes drawn in its favor.” Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 97 (3d Cir.

       2004). Still, to meet its burden, the plaintiff must establish “jurisdictional facts through

       sworn affidavits or other competent evidence . . . . [A]t no point may a plaintiff rely on the

       bare pleadings alone in order to withstand a defendant’s Rule 12(b)(2) motion to dismiss



1
       Defendants also argue that the claims against Nour should be dismissed for failure to state
a claim pursuant to Rule 12(b)(6). Because the Court finds that it lacks jurisdiction over
Defendants, it need not reach this argument.

                                                  2
Case 1:20-cv-05076-KAM-LB Document 7 Filed 07/29/20 Page 3 of 5 PageID #: 78




     for lack of in personam jurisdiction.” Id. at 101 (citation and internal quotation marks

     omitted). If the plaintiff meets this burden, “the burden shifts to the defendant to establish

     the presence of other considerations that would render the exercise of personal jurisdiction

     unreasonable.” Display Works, LLC v. Bartley, 182 F. Supp. 3d 166, 172 (D.N.J.

     2016); Mellon Bank (E.) PSFS, Nat. Ass’n v. Farino, 960 F.2d 1217, 1226 (3d Cir. 1992).

  3. “A federal court sitting in New Jersey has jurisdiction over parties to the extent provided

     under New Jersey state law.” Miller Yacht Sales, Inc., 384 F.3d 93, 96 (3d Cir. 2004)

     (citing Fed. R. Civ. P. 4(e)). “[T]he New Jersey long-arm statute permits the exercise of

     personal jurisdiction to the fullest limits of due process.” IMO Indus. Inc. v. Kiekart AG,

     155 F.3d 254, 259 (3d Cir. 1998) (citations omitted). Thus, the central inquiry is whether

     Defendant has “certain minimum contacts with . . . [New Jersey] such that the maintenance

     of the suit does not offense tradition notions of fair play and substantial justice.” Int’l Shoe

     Co. v. Washington, 326 U.S. 310, 316 (1945). In order to resolve this, the Court must

     determine whether it has general or specific jurisdiction over Defendants.

  4. First, a plaintiff may rely on specific jurisdiction where the cause of action is related to, or

     arises out of, the defendant’s contacts with the forum. IMO Indus., 155 F.3d at 259. In

     that connection, establishing specific personal jurisdiction under the Due Process Clause

     requires satisfaction of a three-part test: “(1) whether the defendant purposefully directed

     its activities at the forum; (2) whether the litigation arises out of or relates to at least one

     of the contacts; and (3) whether the exercise of jurisdiction otherwise comports with the

     traditional notions of fair play and substantial justice.” Ontel Prods. Corp. v. Mindscope

     Prods., 220 F. Supp. 3d 555, 560 (D.N.J. 2016). Here, the Complaint is devoid of any

     factual allegations that connect Defendants to the State of New Jersey. Notably, the

     Complaint itself sets forth that the events giving rise to Plaintiff’s claims occurred in Staten


                                                3
Case 1:20-cv-05076-KAM-LB Document 7 Filed 07/29/20 Page 4 of 5 PageID #: 79




     Island, New York. Indeed, the only connection to New Jersey is apparently the fact that

     Plaintiff moved to New Jersey sometime after she was allegedly evicted from the Staten

     Island property. Simply put, the Complaint makes no connection between Defendants and

     the State of New Jersey.

  5. For the same reason, the Court may not exercise general jurisdiction over Defendants. A

     court may have general jurisdiction over a defendant where its “affiliations with the State

     in which suit is brought are so constant and pervasive as to render it essentially at home in

     the forum State.” Daimler AG v. Bauman, 134 S. Ct. 747, 7751 (2014). “For an individual,

     the paradigm forum for the exercise of general jurisdiction is the individual’s domicile.”

     Goodyear Dunlop Tires Operations, S.A. v. Brown, 131 S. Ct. 2846, 2851 (2011). Again,

     the Complaint alleges that Defendants reside in the State of New York. As such, the Court

     cannot exercise general jurisdiction over Defendant.

  6. Nevertheless, it appears that Plaintiff argues that because Abouelela made comments about

     Plaintiff on a public Facebook page, her conduct has “global characteristics” that would

     somehow permit this Court to exercise personal jurisdiction over her. However, this

     argument fails to make any connection between Abouelela’s Facebook postings and the

     State of New Jersey. Indeed, the only apparent connection between New Jersey and the

     Facebook posts is that Plaintiff accessed the posts while she resided in New Jersey. This

     alone is sufficient to create personal jurisdiction. The Supreme Court has explained that

     “mere injury to a forum resident is not a sufficient connection to the forum.” Walden v.

     Fiore, 571 U.S. 277, 290 (2014). Instead, “[t]he proper question is not where the plaintiff

     experienced a particular injury or effect but whether the defendant’s conduct connects him

     to the forum in a meaningful way.” Id. In that connection, under the Calder effects test,

     there may be personal jurisdiction over a nonresident defendant where:

                                              4
Case 1:20-cv-05076-KAM-LB Document 7 Filed 07/29/20 Page 5 of 5 PageID #: 80




                      (1) The defendant committed an intentional tort;

                      (2) The plaintiff felt the brunt of the harm in the forum such
                          that the forum can be said to be the focal point of the
                          harm suffered by the plaintiff as a result of that tort;

                      (3) The defendant expressly aimed his tortious conduct at
                          the forum such that the forum can be said to be the focal
                          point of the tortious activity.

       Remick v. Manfredy, 238 F.3d 248, 258 (3d Cir. 2001) (quoting IMO Indus., 155 F.3d at

       261) see also Calder v. Jones, 465 U.S. 783, 789 (1984). Here, it appears that the first two

       prongs are satisfied—Plaintiff alleges that Abouelela’s post were defamatory and Plaintiff

       was allegedly harmed by the posts in New Jersey. What is missing, however, is any

       allegation that Abouelela aimed her tortious conduct at New Jersey. Indeed, it is unclear

       from the Complaint whether Abouelela even knew that Plaintiff resided in New Jersey at

       the time she made the Facebook posts. Absent any allegations that connect Abouelela’s

       conduct to New Jersey, the Court cannot find that it has personal jurisdiction over

       Abouelela.

Accordingly, for the reasons set forth herein, and for good cause shown,

       IT IS on this 29th day of July, 2020

       ORDERED that Defendants’ Motion to Dismiss for Lack of Personal Jurisdiction is

GRANTED; and it is further

       ORDERED that all claims against Joanna Abouelela and Wael Nour are DISMISSED

WITHOUT PREJUDICE.



                                                     /s/ Freda L. Wolfson
                                                     Freda L. Wolfson
                                                     U.S. Chief District Judge




                                                5
